DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites authorizing a user and determining of a transaction can be initiated.  
	More specifically:
Claim 1, and similarly Claim 8 and 15
1. A method comprising: 
authorizing
in response to authorizing the first user to be an authorized agent for requested transactions: 
(a) assigning
(b) transmitting

 receiving, 
determining
causing
The limitations noted above recites authorizing a user and determining of a transaction can be initiated al.  The steps as recited in Claim 1, 8, and 15 recite authorizing a first user to be an authorized agent...; assigning, an identification number to the agent, transmitting the identification number, receiving a unique identifier; receiving, transaction information, determining/causing a requested transaction to be initiated. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., a transaction system and a client device w/ application and generalized concepts of transmitting/receiving).  More specifically, the examiner notes that the concepts of authorizing a first user to be an authorized agent...; assigning, an identification number to the agent, transmitting the identification number, receiving a unique identifier; 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The various steps as recited in Claim 1, 8, and 15 recite authorizing a first user to be an authorized agent...; assigning, an identification number to the agent, transmitting the identification number, receiving a unique identifier; receiving, transaction information, determining/causing a requested transaction to be initiated, that, under its broadest reasonable interpretation is a form of a commercial interaction, sales activities or behavior, and/or business relations but for the recitation of generic computer components (i.e., (i.e., a transaction system and a client device w/ application).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a transaction system and a client device w/ application and generalized concepts of transmitting/receiving to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic system/client architecture 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a transaction system and a client device w/ application and generalized concepts of transmitting/receiving to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
Regarding Claim 2-3, 6-7, 9-10, 13-14, 16-17, and 19-20; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.
Regarding Claim 4, 11, and 18; this claim recite limitations that further define the abstract idea noted in Claim 1.  In addition, they recite the additional elements of mobile device and mobile application.  The mobile device and mobile application is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., mobile device and mobile application executing).  Even in 
Regarding Claim 5 and 12; this claim recite limitations that further define the abstract idea noted in Claim 1.  In addition, they recite the additional elements of a wireless public mobile communications network.  The location message is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., wireless communication).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more (i.e., see MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network) than the abstract idea itself.
The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,726,398 Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 10,726,398 recites 1 - A method for performing transactions using a transaction system, the method comprising: receiving, by a transaction system, user information identifying a first user; permitting, by the transaction system, the first user to be an authorized agent permitted to enter transaction information for requested transactions between senders and receivers, wherein the authorized agent is separate and distinct from the transaction senders and the receivers; in response to permitting the first user to be an authorized agent for requested transactions: (a) assigning, by the transaction system, an identification number to a point-of-sale application executing on a client device associated with the authorized agent; (b) transmitting, by the transaction system, the identification number to the client device; and (c) receiving, by the transaction system, a unique identifier from the client device, wherein the unique identifier is generated by the point-of-sale application executing on the client device based at least in part on the identification number assigned by the transaction system; receiving, by the transaction system, and from the point-of-sale application executing on the client device, transaction information for a first requested transaction between a first sender and a first receiver; determining, by the by the transaction system, based the transaction information, that photo identification is required for one or more parties of the first requested transaction; transmitting, from the transaction system, a request for photo identification for the one or more parties, to the point-of-sale application executing on the client device; receiving, by the transaction system, image data from the point-of-sale application executing on the client device, the image data including the photo identification for the one or more parties of the requested transaction; determining, by the transaction system, whether to process the first requested transaction between the first sender and the first receiver, based at least in part on a verification of the image data including the photo identification for the one or more parties of the first requested transaction; and causing, by the transaction system, the first requested transaction to be initiated based at least in part on an affirmative determination to process the first requested transaction. The examiner notes .
As per Claims 2-7, 9-14, and 16-20; Claims 2-7, 9-14, and 16-20 depend from independent claims 1, 8, and 15 respectively and inherit the Double Patenting rejection.

Claims 1, 8, and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,096,006. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 8,880,425 recites: A system for registering an agent with a provider system to allow the agent to facilitate money transfer transactions between a sender and a receiver with the provider system, wherein the agent is separate and distinct from the sender and the receiver, and wherein the system comprises: a transaction provider system comprising a processor and a non-transitory machine readable medium having stored thereon computer-executable instructions, which when executed by the processor cause the transaction provider system to: receive user information from a mobile point-of-sale application executing on a mobile device, wherein the user information includes biometric information representing biometric data associated with a user and collected with a biometric sensor of the mobile device; determine, based at least in part on the biometric information received from the mobile point-of-sale application, whether to allow the user to become an agent of the transaction provider system and enter transaction information for a money transfer transaction between a sender and a receiver, wherein the agent is separate and distinct from the sender and the receiver; transmit to the mobile point-of-sale application executing on the mobile device a personal identification number assigned by the transaction provider system to the mobile device; receive from the mobile point-of-sale application executing on the mobile device a unique identifier associated with the mobile point-of-sale application running on the mobile device, wherein the unique identifier is generated by the mobile point-of-sale application running on the mobile device based at least in part on the personal identification number assigned by the transaction provider system; store data registering the agent in a database of the transaction provider system, in response to a determination that the user is allowed to become the agent of the transaction provider system; receive, after registering the agent in the transaction provider system, transaction information for a requested money transfer transaction between the sender and the receiver, from the mobile point-of-sale application executing on the mobile device; analyze, at the transaction provider system, the transaction information for the requested transaction received from the mobile point-of-sale application; determine, based on the analysis of the transaction information by the transaction provider system, that photo identification is required for one or more parties of the requested transaction; transmit a request for photo identification for the one or more parties, to the mobile point-of-sale application executing on the mobile device; receive image data from the mobile point-of-sale application executing on the mobile device, the image data including the photo identification for the one or more parties of the requested transaction; determine whether to process the requested money transfer transaction between the sender and the receiver, based at least in part on the transaction information received from the mobile point-of-sale application on the mobile device, and based on a verification of the image data including the photo identification for the one or more parties of the requested transaction; cause the requested money transfer transaction to be initiated based at least in part on an affirmative determination to process the requested money transfer transaction; and cause an account associated with the unique identifier to be credited or debited based at least in part on the transaction information.  The examiner notes Claims 1, 8, and 15 of the Instant Application recite substantially similar subject matter as emphasized above thus would be obvious amongst one another.  Therefore the claims are being rejected on the grounds of nonstatutory double patenting.
As per Claims 2-7, 9-14, and 16-20; Claims 2-7, 9-14, and 16-20 depend from independent claims 1, 8, and 15 respectively and inherit the Double Patenting rejection

Claims 1, 8, and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 8,880,425. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of U.S. Patent No. 8,880,425 recites: A method of conducting a money transfer transaction, the method comprising: receiving user information from a mobile point-of-sale application executed on a mobile device communicatively coupled with a mobile communications network, wherein the user information includes biometric information representing biometric data from the user; determining, based at least in part on the user information, including the biometric information, whether to allow a user to become an agent of a money transfer provider; receiving transaction information from the mobile point-of-sale application, the transaction information including data representing one or more photos taken from a camera coupled to the mobile device, wherein the photo includes a timestamp, and wherein the transaction information includes associated fees for the money transfer, the fees being calculated by the mobile point-of-sale application via retrieval of real-time fee information; arranging for a money verifying the identity of either or both a consumer or an agent of the money transfer provider using the photograph; determining whether to process the money transfer transaction based at least in part on the transaction information; and communicating receipt information to the mobile point-of-sale application through the mobile communications network.  The examiner notes Claims 1, 8, and 15 of the Instant Application recite substantially similar subject matter as emphasized above thus would be obvious amongst one another.  Therefore the claims are being rejected on the grounds of nonstatutory double patenting.
As per Claims 2-7, 9-14, and 16-20; Claims 2-7, 9-14, and 16-20 depend from independent claims 1, 8, and 15 respectively and inherit the Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627